In the matter of Orange Risdon Revd Code
On petition &c--
413. Party whose claim is rejected, may petition the Sup. Court for redress.-
Last Sess. Laws Same
37. Act authorizing laying out Road from Pontiac to Adrian.
38. from Monroe to the Princ1 Merid71 (Comm18 to proceed according to Act of April 12. 1827.)
Revd Code lb lb
402. Duty of Commissioners —
415. Compensation of Surveyors —~
416. Deputy Surveyors appointed by Law in each C°—
Last Sess. Laws
80. Power of Gov. to fill vacancy, in case of absence, resignation or inability of any Commissioner —